DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on February 22, 2022 is acknowledged. Accordingly claims 1, 3-7, 9-11, 13 and 16-25 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, 13 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-11, 13 and 16-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms et al (hereinafter “Nelms”) U.S. Patent Application Publication No. 2019/0114608 A1 in view of Subbarayan et al (hereinafter “Subbarayan”) U.S. patent Application Publication No. 2018/0183737 A1 

As per claims 1, 10 and 16, Nelms discloses a method for using a messing session at a user device of a user with a merchant server, the method comprising:
establishing, by the user device of a user, the messaging session between the user device and the merchant server (0036, which discloses that “In step 307, the session ID is provided to the merchant application via the wallet software component.”);
opening an interface element within the messaging session of the user device and authenticating the user via an authentication mechanism using wallet application on the user device (0036, which discloses that “In some embodiments, the digital wallet application or a browser may be used to provide the user interface in step 302. In step 303, the user's authentication information is passed to the digital wallet server and the digital wallet server creates a digital wallet session ID for the session between the customer mobile phone and the digital wallet server.”);
based on the authenticating the user, pairing the wallet application with the merchant server via an acceptance by the user of an option for pairing displayed on the interface element and recording pairing information in a session token, the pairing allowing an express checkout mechanism (see figs. 4 and 7; 0039, which discloses that “Referring now to FIG. 4, a process for pairing a mobile phone with a point of sale system via a digital wallet account is shown.”; 0042, which discloses that “After step 408, the merchant application may display a mobile wallet icon and the default payment account on the pairing screen”);
based on allowing an express checkout mechanism, provisioning, by the user device, the session token for the merchant server, the session token not containing information for establishing a transaction for the order being placed on the merchant server (0041, which discloses that “In step 404, the digital wallet software component passes a digital wallet customer token and the device information to the digital wallet server. In step 407, account information is returned to the digital wallet software component. In step 408, the account information is returned to the merchant application.”), 
wherein the merchant server uses the session token to obtain an access token from the payment service provider to establish the transaction for the order (0044, which discloses that “In step 422, the payment system forwards the request to the digital wallet server, requesting payment information (PI) such as payment token, cryptography information (Crypto), etc. In step 425, the digital wallet server uses the digital wallet session ID to retrieve payment token, Crypto, etc. and returns the information to the payment server.”); 
generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information (0069, which discloses that “In some embodiments, items may be scanned into the POS system by a store associate or the customer between steps 1002 and 1004 using an optical scanner, an RFID reader, etc. After all the items are scanned, the POS system provides the total charge amount to the merchant payment server.”);
displaying order details associated with the order received from the merchant serve, on the interface element within the messaging session to proceed with the transaction for the order (0069, which discloses that “In some embodiments, items may be scanned into the POS system by a store associate or the customer between steps 1002 and 1004 using an optical scanner, an RFID reader, etc. After all the items are scanned, the POS system provides the total charge amount to the merchant payment server.”); and 
identifying, by the wallet application, an account associated with a virtual transaction card associated with the wallet application and providing payment information, including the account to the merchant server (0070, which discloses that “In some embodiments, the user may select a payment method through the merchant application running on the customer mobile device before or during checkout and the payment method selection may be sent along with the transaction request in step 1002. In some embodiments, more than one payment methods may be used for a single transaction. For example, the system may first use gift card balance and charge the remaining balance to a digital wallet account.”), 
wherein the merchant server initiates the transaction with the payment service provider using the account based on order information and the payment information (0072, which discloses that “In step 1011 the system sends a payment authorization request to the digital wallet provider. In some embodiments, the payment authorization request may comprise the user's digital wallet account information previously stored on the merchant payment system in step 1001.”);
Alternatively, Subbarayan discloses the method comprising:
establishing, by the user device of a user, the messaging session between the user device and the merchant server (see fig. 4C and 4D; see abstr., which discloses that “a commerce system allows the user to initiate a communications session with a messaging bot associated with the merchant using natural language.  One or more embodiments use natural language processing to analyze messages from the user to the messaging bot, and from the messaging bot to the user, to identify a product and a request to purchase the identified product.”; 0040);
generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information (0007, which discloses that “The systems and methods analyze messages during communications sessions to identify requests by users to purchase products.  Specifically, one or more embodiments use natural language processing to analyze one or more messages by the users to the messaging bots to identify a product based on context of a conversation session, including descriptions of the product.”; 0025; 0032; 0058, which discloses “After generating a message to purchase a product, the user client device 104 sends the message 216 to the commerce system 110 in connection with the communications session between the user and the messaging bot.”; 0041);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method comprising: establishing, by the user device of a user, the messaging session between the user device and the merchant server and generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information in view of the teachings of Subbarayan in order to facilitate order processing.

As per claims 3, 11 and 17, Nelms further discloses the method, further comprising:
displaying within the interface element a selection for confirmation by the user (0050);
and 
receiving from the user an activation of the selection to confirm proceeding with the transaction (0050; 0070).

As per claims 4 and 21, Nelms further discloses the method, further comprising:
confirming the order and the payment information by providing a checkout token to the merchant server, wherein the merchant server uses the access token and the checkout token (0050); and
enabling, using the access token and the checkout token, the transaction represented by the checkout token to be performed using the account associated with the virtual transaction card (0050; 0072)

As per claims 5 and 22, Nelms discloses the method further comprising: 
providing authorization for use of the access token in multiple transactions, and wherein the access token allows bypassing of an authorization step at the user device (0072; 0082).

As per claim 6 and 20, Nelms further discloses the method wherein initiating the transaction with the payment service provider comprises a secure channel to access the payment service provider via a transaction system gateway (0047; 0072).

As per claims 7 and 23, Nelms failed to explicitly disclose the method, wherein the messaging session is a social media session; and
wherein the interface element is accessed in the social media session to allow user payment confirmation.
Subbarayan further discloses the method, wherein the messaging session is a social media session (see fig. 4C and 4D); and
wherein the interface element is accessed in the social media session to allow user payment confirmation (see figs. 4C & 4D).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method wherein the messaging session is a social media session; and wherein the interface element is accessed in the social media session to allow user payment confirmation in view of the teachings of Subbarayan in order to facilitate order processing.

As per claims 9 and 18, Nelms failed to explicitly disclose the method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element
Subbarayan further discloses the method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element (0137; 0231).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate a method, wherein the messaging session include a payment link as a Universal Resource Locator (URL) within the interface element in view of the teachings of Subbarayan in order to facilitate order processing.

As per claim 13, Nelms further discloses the computing device, wherein the computing device is a mobile telephone handset or a tablet computer (see figs. 2 and 3, mobile phone).

As per claim 19, Nelms further discloses the non-transitory computer readable medium, wherein the access token is obtained during the messaging session, the messaging session including at least one natural language question (0041) 

As per claim 24, Nelms failed to explicitly disclose the computer readable medium,
wherein the interface element is accessed in the messaging session to allow user payment confirmation and 
wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element.
Subbarayan discloses the computer readable medium, wherein the interface element is accessed in the messaging session to allow user payment confirmation (0146; 0154) and 
wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element. (0146; 0154).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Nelms and incorporate the computer readable medium, wherein the interface element is accessed in the messaging session to allow user payment confirmation and wherein a payment link is provided in the messaging session as a Universal Resource Locator (URL) within the interface element in view of the teachings of Subbarayan in order to facilitate order processing.


As per claim 25, Nelms failed to explicitly discloses the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising:
utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user
Subbarayan discloses the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising:
utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user (see figs. 4C & 4D).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the the computer readable medium, wherein the messaging session comprises a chatbot, and further comprising: utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user in view of the teachings of Subbarayan in order to facilitate order processing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 1, 2022